Dear Senator Smith:
You have requested an Attorney General's opinion on the following issue:
      Can a person who was convicted of manslaughter, served his time, and received a first offender's pardon hold state employment?
Our research has revealed no general state law that prohibits the hiring of a person convicted of manslaughter who has received a first offender's pardon.
However, in Opinion No. 94-567, this office discusses some specific instances where a felon, with or without a pardon, may be restricted in employment with the state. That opinion is attached for your review.
I trust this sufficiently addresses your concerns. If our office may be of further assistance, please do not hesitate to contact us.
Yours very truly,
             RICHARD P. IEYOUB ATTORNEY GENERAL
             By: _______________________________________________ CARLOS M. FINALET, III Assistant Attorney General
RPI:CMF:glb
OPINION NUMBER 94-567
December 8, 1994
R.S. 15:572
47-A Firearms 83 Pardon
While there is no state law prohibiting employment of a felon as a guard at a detention facility, this restriction may be a job specification.
Mr. David Yelverton Warden, East Carroll Parish Prison Farm Route 1, Box 118, Highway 581 Lake Providence, LA 71254